PER CURIAM:
I
El Ledo. Ernesto Lebrón González (licenciado Lebrón González o querellado) fue admitido al ejercicio de la abo-gacía el 17 de noviembre de 1981 y prestó juramento como notario el 19 de mayo de 1982. El 9 de septiembre de 2011, la Leda. Carmen M. Quiñones Núñez (quejosa) presentó una queja contra el querellado. Los hechos que dieron ini-cio a esta acción disciplinaria son los siguientes.
La licenciada Quiñones Núñez representaba a la Sra. Cynthia I. Cabeza Elias y al Sr. Raymond Alfonso Rivera en el caso Cynthia I. Cabeza Elias et al. v. Ana del C. González et al., Civil Núm. DDP2009-0826, sobre daños y perjuicios. En ese pleito, el Tribunal de Primera Instancia desestimó una de las reclamaciones de la señora Cabeza Elias y el señor Alfonso Rivera, por lo que la licenciada Quiñones Núñez les recomendó que apelaran el dictamen ante el Tribunal de Apelaciones. Debido a que éstos no po-dían pagar los honorarios exigidos por la licenciada Quiño-*352nes Núñez para ese trámite, esta última les recomendó a la Leda. Margarita Carrillo Iturrino. Sin embargo, tampoco pudieron sufragar los honorarios solicitados por la licen-ciada Carrillo Iturrino.
Así las cosas, la señora Cabeza Elias le explicó lo ocu-rrido a su amigo y vecino, el licenciado Lebrón González, quien se ofreció solo a redactar el recurso de apelación so-lamente, ya que no quería involucrarse en el caso. La se-ñora Cabeza Elias aceptó su ayuda y el licenciado Lebrón González entendió que su participación se limitaría a la preparación del recurso y que la licenciada Quiñones Nú-ñez lo firmaría. En cambio, cuando la señora Cabeza Elias le explicó el acuerdo a la quejosa, la licenciada Quiñones Núñez entendió que el querellado sería el abogado “de ré-cord” ante el Tribunal de Apelaciones.
El jueves 23 de junio de 2011 a las 6:30 p. m., la señora Cabeza Elias y el señor Alfonso Rivera le entregaron al licenciado Lebrón González los documentos relacionados con el caso. En vista de que el término para presentar el recurso vencía el siguiente lunes 27 de junio de 2011, el querellado trabajó durante el fin de semana y logró ter-minar el escrito en la madrugada del último día para recurrir. Como no pudo conseguir la firma de la licenciada Quiñones Núñez, el licenciado Lebrón González decidió firmar a nombre de ésta, y presentó el recurso ante el Tribunal de Apelaciones.
Posteriormente, el 6 de julio de 2011, la quejosa recibió del foro apelativo una notificación de deficiencia, pero ese mismo día el querellado le informó que había atendido el asunto. Sin embargo, el 8 de julio de 2011, la licenciada Quiñones Núñez recibió otra notificación de deficiencia y se percató de que el licenciado Lebrón González no aparecía como abogado “de récord”. Unos días después, al examinar una copia del recurso de apelación, se percató que alguien lo había firmado con su nombre sin su consentimiento. En *353consecuencia, presentó una moción informativa ante el Tribunal de Apelaciones(1)
La licenciada Quiñones Núñez le recriminó a la señora Cabeza Elias y al querellado por haber firmado el recurso con su nombre(2) El licenciado Lebrón González aceptó que no fue correcto firmar con el nombre de la licenciada, pero “entendió que, desde el punto de vista moral, no estaba ha-ciendo nada incorrecto, habiendo sido su propósito salvar la situación, es decir, que se presentara en tiempo el recurso”(3)
La licenciada Quiñones Nuñez envió una declaración ju-rada a la Oficina de la Procuradora General y solicitó que se amonestara al licenciado Lebrón González por su conducta. En su contestación a la queja, el querellado se-ñaló que firmó de buena fe el recurso a nombre de la licen-ciada, con la mejor intención e interés, y que no le causó daño a nadie ni afectó el caso. Asimismo, indicó que toda-vía se le debían más de la mitad de los honorarios.
El 13 de noviembre de 2013, la Procuradora General rindió un informe. Determinó que el licenciado Lebrón González violó el Canon 35 del Código de Ética Profesional, 4 LPRA Ap. IX, por apartarse del deber de sinceridad y honradez. También señaló que mediante su conducta con-travino el Canon 38 del Código de Ética Profesional, 4 LPRA Ap. IX, al no exaltar el honor y la dignidad de la profesión(4) Posteriormente, emitimos una Resolución para instruir a la Procuradora General a presentar la Que-*354relia correspondiente y ésta así lo hizo. Los cargos en contra del querellado son los siguientes:
PRIMER CARGO: El licenciado Ernesto Lebrón González in-fringió los preceptos de sinceridad y honradez del Canon 35 de Ética Profesional y no se esforzó, al máximo de su capacidad, en la exaltación del honor y la dignidad de la profesión, aun-que al así hacerlo conlleve sacrificios personales y no evitó hasta la apariencia de conducta profesional impropia en el trámite judicial en el caso KLCE201100831, al firmar el re-curso presentado ante el Tribunal de Apelaciones en el refe-rido caso bajo el nombre de otra abogada, firmando en lugar de su compañera de profesión, la licenciada Carmen M. Quiñones Núñez, defraudando su confianza, la del Tribunal de Apelacio-nes y la de sus clientes.
SEGUNDO CARGO: El licenciado Ernesto Lebrón González, en su conducta como funcionario del tribunal, infringió el de-ber de hacer su propia y cabal aportación a la administración de la justicia conforme a los preceptos del Canon 38 de Ética Profesional y al no actuar de forma digna, honorable, sincera y honrada en el trámite judicial en el caso KLCE201100831, al firmar el recurso presentado ante el Tribunal de Apelaciones en el referido caso bajo el nombre de otra abogada, firmando en lugar de su compañera de profesión, la licenciada Carmen M. Quiñones Núñez. Querella, pág. 7.
Por su parte, el licenciado Lebrón González contestó la querella y nuevamente aceptó que firmó el recurso con el nombre de la licenciada Quiñones Núñez. Sin embargo, se-ñaló que la queja presentada era injusta, irrazonable e in-merecida, porque no causó daño a las partes, cumplió con la labor encomendada y lo hizo con la intención de proteger el título de la licenciada Quiñones Núñez. Además, alegó que la quejosa inició el proceso disciplinario para desqui-tarse porque él le debe aproximadamente $500 por hono-rarios de abogado.(5) En consecuencia, solicitó la desesti-mación de la querella.
*355Examinada la querella y la contestación del licenciado Lebrón González, nombramos a la Hon. Jeannette Ramos Buonomo, ex Jueza del Tribunal de Apelaciones, como Co-misionada Especial para que recibiera la prueba y nos rin-diera un informe con las determinaciones de hechos y las recomendaciones que estimara pertinentes.
Luego de varios trámites, la Comisionada Especial rin-dió un Informe. Concluyó que el querellado violó los Cáno-nes 35 y 38 del Código de Ética Profesional, supra. Reco-mendó como sanción una censura enérgica, en vista de que el querellado: (1) no tuvo ánimo de lucro al falsificar la firma; (2) genuinamente pensó que la licenciada Quiñones Núñez aceptó representar a la señora Cabeza Elias y al señor Alfonso Rivera ante el Tribunal de Apelaciones y que le estaba haciendo un favor al evitar que el recurso se pre-sentara tardíamente; (3) aceptó su falta; (4) pidió disculpas a la quejosa, y (5) está arrepentido de su conducta.
Examinemos la normativa aplicable a este asunto.
H—I
Nuestro Código de Ética Profesional establece unas normas mínimas de conducta aplicables a los miem-bros de la profesión legal en aras de “mantener un orden jurídico íntegro y eficaz Preámbulo del Código de Ética Profesional, 4 LPRA Ap. IX, C. 1 n. En lo pertinente, el Canon 35 del Código de Ética Profesional, supra, dis-pone que “[l]a conducta de cualquier miembro de la profe-sión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada”.
Hemos reiterado que el referido canon se viola con el “simple hecho objetivo de faltar a la verdad”. (Énfasis en el original). In re Astado Caraballo, 149 DPR 790, 799 (1999). Véanse: In re Prado Galarza, 195 DPR 894, 906 (2016); In re Suárez Jiménez, 192 DPR 152, 163 (2014). De *356manera que, para contravenir el deber que impone el Canon 35 del Código de Ética Profesional, supra, no es nece-sario que el abogado o la abogada haya faltado a la verdad deliberadamente, de mala fe o que le haya causado perjui-cio a un tercero. In re Reyes Coreano, 190 DPR 739, 756 (2014); In re Torres Vinals, 180 DPR 236, 247 (2010). Sin embargo, esas circunstancias podrían evaluarse al deter-minar la sanción disciplinaria que debe imponerse. In re Astado Caraballo, supra.
Por otro lado, el Canon 38 del Código de Ética Profesional, supra, requiere que los letrados y las letradas exalten el honor y la dignidad de la profesión legal al máximo de su capacidad, aun cuando eso conlleve sacrifi-cios personales. Además, deben evitar hasta la apariencia de conducta profesional impropia y conducirse de forma digna y honorable, tanto en su vida privada como en el ejercicio de la profesión.
Este Tribunal ha señalado que contraviene este canon la conducta que afecta las condiciones morales del abogado o la abogada de tal forma que le hace indigno o indigna de pertenecer a este foro. In re Rodríguez López, 196 DPR 199, 208 (2016); In re Suárez Jiménez, supra, pág. 164; In re Reyes Coreano, supra, págs. 757-758. Por lo tanto, no es suficiente que el abogado o la abogada haya violado otros cánones de ética profesional para concluir que también vulneró lo dispuesto en el mencionado canon. Por el contrario, procedería evaluar si la conducta ante nuestra consideración resulta contraria a la dignidad y el honor de la profesión. In re Rodríguez López, supra; In re Suárez Jiménez, supra; In re Reyes Coreano, supra, pág. 758.
Apliquemos este marco legal a los hechos ante nuestra consideración.
*357HH H-f
En el caso de autos, el licenciado Lebrón González falsi-ficó la firma de la licenciada Quiñones Núñez en un re-curso presentado ante el foro apelativo inter medio. (6) Inde-pendientemente de las razones por las cuales incurrió en esa conducta, no cabe duda de que el querellado faltó a la verdad ante el tribunal, sus clientes y una compañera de la profesión. En consecuencia, violó lo dispuesto en el Canon 35 del Código de Etica Profesional, supra. Además, me-diante ese acto, el licenciado Lebrón González no exaltó al máximo de su capacidad la dignidad y el honor de la profesión. Falsificar la firma constituyó un acto que, de por sí, transgredió las obligaciones del Canon 38 del Código de Etica Profesional, supra. Cabe resaltar que al refrendar el escrito con una firma falsificada, además de mentirle al Tribunal, el licenciado Lebrón González dio al traste con el propósito y la solemnidad que representa la firma de un abogado o abogada en nuestro ordenamiento legal. Véase Regla 9.1 de Procedimiento Civil, 32 LPRA Ap. V.
IV
En vista de que los cargos contra el querellado se pro-baron mediante prueba clara, robusta y convincente, nos corresponde imponer una sanción disciplinaria. Para ello, consideraremos lo siguiente: “el historial previo del licen-ciado; su reputación en la comunidad; si la conducta se realizó con ánimo de lucro; si aceptó los cargos imputados; su arrepentimiento, y cualquier otra consideración que se estime pertinente”. In re Toro González II, 193 DPR 877, 897 (2015).
*358La Comisionada Especial señaló en su Informe que el licenciado Lebrón González: (1) no tuvo ánimo de lucro al falsificar la firma; (2) genuinamente pensó que la licen-ciada Quiñones Núñez aceptó representar a la señora Ca-beza Elias y al señor Alfonso Rivera ante el Tribunal de Apelaciones y entendió que le estaba haciendo un favor al evitar que el recurso se presentara tardíamente; (3) aceptó su falta; (4) pidió disculpas a la quejosa, y (5) está arrepen-tido de su conducta. Además, esta sería la primera vez que el querellado es sancionado por este Tribunal desde que juramentó como licenciado hace 35 años.(7)
En consideración a lo anterior, estimamos procedente suspender inmediatamente al licenciado Lebrón González por un término de un mes del ejercicio de la abogacía y notaría. Se le impone el deber de notificar a todos sus clien-tes sobre su inhabilidad para continuar representándolos y devolverles cualesquiera honorarios recibidos por trabajos no realizados. Además, deberá informar inmediatamente de su suspensión a los foros judiciales y administrativos en que tenga asuntos pendientes. Por último, deberá acreditar a este Tribunal el cumplimiento con lo anterior en el tér-mino de treinta días a partir de la notificación de esta opi-nión per curiam y Sentencia. No hacerlo pudiere acarrear que no se le reinstale cuando lo solicite.

Asimismo, se le apercibe de que no será reinstalado a la profesión legal, hasta que no acredite mediante una certifi-cación del Programa de Educación Jurídica Continua que cumplió con todos los periodos adeudados y que no debe el pago de cuota alguna por cumplimiento tardío. 
(8)


El Alguacil de este Tribunal deberá incautar la obra y el sello notarial del licenciado Lebrón González y entregarlos 
*359
al Director de la Oficina de Inspección de Notarías para el examen e informe correspondiente a este foro. Notifíquese personalmente al licenciado Lebrón González esta opinión “per curiam” y sentencia.


Se dictará sentencia de conformidad.

El Juez Asociado Señor Martínez Torres disintió y emi-tiría una censura enérgica, como recomendó la Comisio-nada Especial. La Jueza Asociada Señora Pabón Charneco suspendería al Ledo. Ernesto Lebrón González del ejercicio de la profesión por un término de tres meses. El Juez Aso-ciado Señor Colón Pérez hizo constar la expresión si-guiente:
Concurro con el resultado alcanzado por una mayoría de este Tribunal. Ello, dado a que, si bien coincidimos en que el Ledo. Ernesto Lebrón González infringió los Cánones 35 y 38 del Código de Ética Profesional, 4 LPRA Ap. EX, y que, en consecuencia, procede la suspensión de éste del ejercicio de la abogacía y la notaría, no estamos de acuerdo con que su san-ción se limite a un término de un mes. Ello, pues, en el proceso disciplinario ante la consideración de este Foro quedó clara-mente demostrado, y así lo acepta el propio licenciado Lebrón González, que éste —de manera deliberada y utilizando me-dios inconsistentes con la verdad— falsificó la firma de una compañera abogada (la Lcda. Carmen Quiñones Núñez). A nuestro juicio, esa conducta, la cual en ocasiones pudiese tener como resultado el inducir a error a las partes en un pleito, al propio Tribunal o a ambos, es altamente reprochable. No olvi-demos que la falsificación de una firma en un documento po-dría constituir un delito si se hiciere con la intención de defraudar. Art. 219 del Código Penal de 2004 (33 LPRA ant. sec. 4847). Así las cosas, evaluada la conducta empleada por el licenciado Lebrón González en el ejercicio de sus funciones como abogado, opinamos que procede suspenderlo del ejercicio de la abogacía por un término de tres meses.
El Juez Asociado Señor Feliberti Cintrón se inhibió.

 Examinada la moción informativa de la Leda. Carmen M. Quiñones Núñez, el Tribunal de Apelaciones atendió el recurso como uno presentado por derecho pro-pio y le ordenó a la licenciada Quiñones Núñez a informar en cinco días la dirección postal y física de la parte demandante.


 También le indicó a la señora Cabeza Elias que iba a renunciar a su repre-sentación legal.


 Informe de la Comisionada Especial, pág. 5.


 Recibido el Informe de la Procuradora General, emitimos una resolución en la que le concedimos un término de veinte días al Ledo. Ernesto Lebrón González para que se expresara sobre éste. Se le apercibió que de no comparecer en el término provisto, se allanaba a las recomendaciones formuladas por la Procuradora General. El licenciado Lebrón González no reaccionó al Informe.


 Explicó que la licenciada Quiñones Núñez lo representó legalmente en un trámite de divorcio.


 Surge además de la copia del recurso que en la primera página se tachó la palabra “Apelación”, incluida en el título, y se escribió a mano “Certiorari”, seguido por las iniciales “C.Q.N.”. Informe de la Procuradora General, Anejo VIII.


 Actualmente tiene una queja pendiente ante este Tribunal. Véase AB-2014-0366.


 Según informó el Programa de Educación Jurídica Continua, el licenciado Lebrón González incumplió con los periodos 2007-2009, 2009-2011, 2011-2013 y 2013—2016. En cuanto a ese último periodo, aún no se le ha notificado el Aviso de Incumplimiento.